Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with John Fonder on 4/18/22.

The application has been amended as follows: 

A set of amended claims as submitted by the applicant is copied herein below: 

In re the application of:

Attorney Docket No.:  2733.0202WU2
Mariusz Piotr Grzelakowski

Confirmation No.:  5184
Application No.:
16/793,920

Examiner:  Krishnan S. Menon
Filed:
February 18, 2020

Group Art Unit:  1777
For:
PROCESS FOR MAKING MEMBRANES



DRAFT CLAIMS11

1.  	(Currently Amended)  A filtration membrane which comprises a porous support and, covalently bonded to a surface thereof, a layer comprising a plurality of vesicles having transmembrane proteins incorporated therein, said vesicles being formed from an amphiphilic block copolymer; wherein within said layer, vesicles  are covalently linked together to form a coherent mass, said layer of vesicles has a thickness greater than 150 times an average diameter of the vesicles.

2.-3.  	(Cancelled).

4.  	(Original)  A membrane as claimed in claim 1, in which said layer of vesicles has a thickness of at least 0.04 microns.

5.  	(Original)  A membrane as claimed in claim 4, in which said layer of vesicles has a thickness of at least 40 microns.

6.  	(Currently Amended)  A membrane as claimed in claim 1, in which the vesicles have an average diameter in the range of from 50 to 1000 nm.

7.  	(Original)  A membrane as claimed in claim 1, in which the amphiphilic block copolymer comprises at least one hydrophilic block comprising (poly)2-C1-3alkyl-2-oxazoline, and at least one hydrophobic block comprising (poly)dimethyl siloxane.

8.  	(Original)  A membrane as claimed in claim 7, in which the amphiphilic block copolymer is ((poly)2-C1-3alkyl-2-oxazoline)a-((poly)dimethyl siloxane)b-((poly)2-C1-3alkyl-2-oxazoline)a in which  each a independently is a number between 5 and 100, and b is a number between 5 and 150.

9.  	(Original)  A membrane as claimed in claim 1, in which the support comprises a polyolefin, polyethersulfone, polysulfone or polyacrylonitrile.

10.  	(Original)  A membrane as claimed in claim 1, in which the transmembrane protein is an aquaporin.

11.  	(Original - Rejoined)  A process for the preparation of a filtration membrane as claimed in claim 1, which comprises providing an aqueous suspension of vesicles having transmembrane proteins incorporated therein, said vesicles being formed from an amphiphilic block copolymer having reactive end groups; depositing said suspension of vesicles on a surface of a porous support; and providing reaction conditions such that covalent bonds are formed between different vesicles and between vesicles and said surface.

12. 	(Original - Rejoined)  A process as claimed in claim 11, which comprises either:
(A) (a) 	providing a first aqueous suspension of vesicles having transmembrane proteins incorporated therein, said vesicles being formed from amphiphilic block copolymers having reactive end groups X;
(b) 	providing a second aqueous suspension of vesicles having transmembrane proteins incorporated therein, said vesicles being formed from  amphiphilic block copolymers having reactive end groups Y which are reactive with polymer end groups Y;
(c) 	depositing said suspensions of vesicles on a support having a surface which is reactive with either polymer end groups X or Y; and
(d) 	causing reaction of end groups X with end groups Y, and either end groups X or end groups Y with the surface of the support; or
(B)  (a) 	providing an aqueous suspension of vesicles having transmembrane proteins incorporated therein, said vesicles being formed from amphiphilic block copolymers having reactive end groups X; 
(b) 	providing an multifunctional linking agent having at least two reactive groups Y which are reactive with polymer end groups X;
(c) 	depositing said suspension of vesicles and said multifunctional linker on a support having a surface which is reactive with either polymer end groups X or reactive groups Y; and
(d) 	causing reaction of end groups X with groups Y, and either end groups X or groups Y with the surface of the support.

13.  	(Original - Rejoined)  A process as claimed in claim 12, in which groups X are amine groups and groups Y are carboxylic acid, activated carboxylic acid, and/or azide groups; or groups X are carboxylic acid, activated carboxylic acid, and/or azide groups, and groups Y are amine groups; or groups X are azide or alkyne groups and groups Y are alkyne or azide groups.

14.  	(Original - Rejoined)  A process as claimed in claim 13, in which groups X are amine groups.

15.  	(Original - Rejoined)  A process as claimed in claim 14, in which a multifunctional linking agent is used, said multifunctional linking agent comprising one group Y which is an activated carboxylic acid group and another group Y which is an azide group.

16.  	(Original - Rejoined)  A process as claimed in claim 15, in which the multifunctional linking agent includes a -(CH2)-m chain in which m is from 2 to 20.

17. 	(Original - Rejoined)  A process as claimed in claim 16, in which the multifunctional linking agent is N-sulfosuccinimidyl-6-(4'-azido-2'-nitrophenylamino)hexanoate.

18.  	(Original - Rejoined)  A process as claimed in claim 14, which comprises:
(a) 	providing an aqueous solution of vesicles having transmembrane proteins incorporated therein, said vesicles being formed from amphiphilic block copolymers having reactive end groups X;
(b) 	providing an multifunctional linking agent having at least two reactive groups Y which are reactive with polymer end groups X, including a first reactive group Y(1) being capable of reaction with polymer end groups X under a first set of reaction conditions, and a second reactive group Y(2) which is unreactive with polymer end groups X under said first set of reaction conditions but which is reactive with polymer end groups X under a second set of reaction conditions;
(b') 	mixing said aqueous solution of vesicles with said multifunctional linking agent under said first set of reaction conditions so that reactive group Y(1) reacts with polymer end groups X;
(c) 	depositing the resulting solution on a support which is reactive with second reactive group Y(2), in an amount sufficient to produce the desired layer of vesicles; and
(d) 	causing reaction of end groups X with said second reactive group Y(2), and second reactive end groups Y(2) with the surface of the support, by applying said second set of reaction conditions.

19.  	(Original - Rejoined)  A process as claimed in claim 18, in which the multifunctional linking agent has a first reactive group Y(1) being capable of reaction with polymer end groups X on contact, and a second reactive group Y(2) being capable of reaction with polymer end groups X on photoirradiation; and step (d) is carried out by applying photoirradiation.

20.  	(Original - Rejoined)  A process as claimed in claim 19, in which the block copolymer has terminal amine groups, the multifunctional linking agent is N-sulfosuccinimidyl-6-(4'-azido-2'-nitrophenylamino)hexanoate, and step (d) is carried out by applying UV light.

Please add new claims 21-23 as follows:

21.  	(New)  A filtration membrane which comprises a porous support and, covalently bonded to a surface thereof, a layer comprising a plurality of vesicles having transmembrane proteins incorporated therein, said vesicles being formed from an amphiphilic block copolymer; wherein within said layer, vesicles are covalently linked together to form a coherent mass, said layer of vesicles has a thickness of at least 40 microns.

22.  	(New)  A membrane as claimed in claim 21, in which the amphiphilic block copolymer comprises at least one hydrophilic block comprising (poly)2-C1-3alkyl-2-oxazoline, and at least one hydrophobic block comprising (poly)dimethyl siloxane.

23.  	(New)  A membrane as claimed in claim 22, in which the amphiphilic block copolymer is ((poly)2-C1-3alkyl-2-oxazoline)a-((poly)dimethyl siloxane)b-((poly)2-C1-3alkyl-2-oxazoline)a in which  each a independently is a number between 5 and 100, and b is a number between 5 and 150.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISHNAN S MENON whose telephone number is (571)272-1143. The examiner can normally be reached Flexible, but generally Monday-Friday: 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISHNAN S MENON/Primary Examiner, Art Unit 1777